DETAILED ACTION

Election/Restrictions
Newly submitted claim(s) 16, 34, 35 (and dependents) is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 16, 34, and 35, as amended, recites “an irrigation port in fluid communication with the lumen wherein the irrigation port includes at least one outflow channel disposed perpendicular to a distal end of the vibrational device” [emphasis added].
Applicant’s response makes it clear (see Pg. 8) that these amendments are intended to be directed toward the invention disclosed in FIGS. 2B and 2C. However, the previously examined claims were particular to the invention disclosed in FIGS. 9+ which recites mutually exclusive characteristics which preclude a “perpendicular” disposed outflow channel since the outflow channel is placed in a condition which allows the ultrasonic/vibrational energy transmission member (903) to be “partially positioned outside the flexible shaft” (see previously examined Claim 23). Other claims directed toward examined characteristics which are not found in the invention of FIGS. 2B and 2C include – include e.g. Clm. 25 (see Par. 162). Such claimed features are only found in configurations as described in Figs. 9-15 and in fact the disposition of “perpendicular” outflow channels is mutually exclusive to the, as disclosed, extension of the energy transmission member partially outside the flexible shaft – as all configurations that utilize perpendicular outflow channels have the transmission member wholly contained within the flexible shaft (see particularly FIGS. 2B and 2C). 
This can be further affirmed through consideration of Applicant’s remarks/arguments (see 12 January 2021 – Pg. 7 and 17 September 2020 – Pg. 8) where Applicant makes reference to Fig. 9 in referencing the direction of the amendments. 
The instant claims (and the previously examined claims) describe two materially different, and mutually exclusive species – i.e. one wherein the ultrasonic transmission member is wholly contained within the flexible shaft (see e.g. FIG. 2A-2C) and one wherein the ultrasonic transmission member is partially extending from an open distal end of the flexible shaft (see e.g. Fig. 9). These species describe inventions which not only deliver infusates in different manners (compare the flow from 906 in Fig. 9 with the flow from 107 in Fig. 3B) which necessitates different positioning of the device within the vasculature and different concentrations of infusate delivery to localized areas, but also alter the manner in which the transmission member interacts with the infusates as well (i.e. in configurations with distally facing outflow channels the infusate can interact directly with the vibrational transmission member whereas in configurations with perpendicular outflow channels there is no direct interaction between the transmission member and the fluids within the vasculature – i.e. blood and infusates) such that there presents additional attenuation, distortion, and interferences to the waves transitioning between media.
As a consequence of these mutually exclusive features it is understood that these inventions require a different field of search (for example, searching different .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16, 18-23, 32, 34-40, 42-45 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 21 April 2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because of the reasons detailed above – i.e. the instant claims require perpendicular outflow channels whereas the specific species claims previously examined require mutually exclusive features such as extension of the transmission member outside the flexible shaft.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/26/2021